728 N.W.2d 871 (2007)
Mary MULLINS, Personal Representative of the Estate of Nina F. Mullins, Deceased, Plaintiff-Appellant,
v.
ST. JOSEPH MERCY HOSPITAL, d/b/a St. Joseph Mercy Health System, Jason White, M.D., Rafael J. Grossman, M.D., and Kimberly Stewart, M.D., Defendants-Appellees and
James R. Bengston, and Walter Whitehouse, M.D., Defendants.
Docket No. 131879. COA No. 263210.
Supreme Court of Michigan.
April 4, 2007.
*872 On order of the Court, the application for leave to appeal the July 11, 2006 judgment of the Court of Appeals is considered, and it is GRANTED.
The Michigan Trial Lawyers Association, Michigan Defense Trial Counsel, Inc., Michigan Health and Hospital Association, and Michigan State Medical Society are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.